HIGGINS, J.
This is a suit by an attorney for a fee. The lower court allowed him $150, which amount is said to be excessive.
The defense is, first, that the plaintiff had contracted to perform the services for a fee of 10 per cent of the amount involved, and secondly, that the amount allowed by the trial court is excessive.
We find that the first contention of defendant has not been sustained by the evidence, and, as to the second defense, the evidence convinces us that the professional services involved were considerably prolonged and somewhat laborious. The business reputation and integrity of defendant, Lande, was involved, and therefore the amount claimed in the suit becomes immaterial in fixing the attorney’s fee. The record also shows that the attorney successfully defended the suit. Consequently the fee allowed was not excessive.
For the reasons assigned, the judgment appealed from is affirmed.